DETAILED ACTION
This action is responsive to the following communication: The RCE filed on 01/10/2022.
In the instant application, claims 7, 8, 11 and 21 are cancelled; Claims 22-24 are new; Claims 1, 9 and 17 are amended independent claims; Claims 1-6, 9-10, 12-20 and 22-24 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Allowable Subject Matter
Claims 1-6, 9-10, 12-20 and 22-24 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant amended claims 9-10 and 12-16 to overcome the rejections of these claims under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, have fully considered and are persuasive. These rejections are respectfully withdrawn.
The present invention is directed to a method, a user device and a non-transitory computer-readable medium for generating and store reminder objects based on corresponding textual information between users and associated devices. The method may comprise 
Independent claims 1, 9 and 17 when considered as a whole, are allowable over the prior art of record.  
The closest prior arts, as previously cited: Bennet et al. (US 206/0337295) teaches a system that analyzes content of electronic communications may automatically extract requests or commitments from the electronic communications. Chandraghatgi et al. (US 2017/0091717) teaches a method for identifying a task to be performed by an individual based, at least in part, on content of one or more electronic communications transmitted between the individual and at least one other individual. Information pertaining to the task may be stored such that the task is added to a list of calendar. At least a portion of the information pertaining to the task may be provided for presentation via a client device. GHOTBI et al. (US 2017/0004396) teaches a method for providing suggestions that are tailored to a specific user’s interests. The suggestions may be provided by a personal assistant or some other application running on a user’s computing device. The suggestions are designed to provide information or services the user wants to user. Gruber et al. (US 2014/0033071) teaches a method for triggering an action associated with a task items. A task item associated with a triggering criterion is provided. The triggering criterion requires an occurrence of any of a plurality of communication events.
However, Bennet, Chandraghatgi, GHOTBI, and Gruber do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 9 and 17. For example, the prior arts do not teach of suggest the steps of “detecting a presence of a secondary trigger, the secondary trigger being determined based at least in part on the action and separate from the first trigger; and presenting, by the computing device, the reminder notification that represents the reminder object upon detection of the.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAM T TRAN/Primary Examiner, Art Unit 2174